Peters, C. J.
Nathan Morrill, by his deed of warranty,, conveyed a hotel and land surrounding it to the plaintiff, the description in the deed being general and not by metes and bounds. The plaintiff1 undertaking to convey to another the same premises with a description of metes and bounds, by mistake included in the description a triangular parcel of land adjoining the hotel lot but not a part of it. Having been sued on his covenants for the value of the parcel not belonging to him, and paying the damages to his grantee, ho now seeks to recover equivalent damages from the executor of his grantor.
The ground of the claim is that the general description in Morrill’s deed apparently, if not really, embraced the adjoining-parcel, and that the plaintiff1, not unreasonably, was deceived by the description. The parcel alluded to formed a sort of common with the lot surrounding the hotel, having been for many years unfenced and unused by its owner, and the public were accustomed to drive over it considerably, as a convenient cut-across to the hotel. There was nothing to distinguish any line between the two lots, excepting at one corner of the triangle there had *404been for many years a granite post on the line between them. ‘The triangular parcel was not a necessary adjunct of the hotel for any purpose, but added to its convenience.
The description of premises in Morrill’s deed to the plaintiff is this : "A parcel of land situated in Buckfield village, and the buildings thereon, known as the Buckfield House and stand, «.containing one acre more or less, meaning herein to convey the same premises deeded by F. A. Warren to me.” Warren’s deed .also contained the same general description, but the person who «first conveyed the land for a hotel lot, as the records show, bounded it accurately by metes and bounds. Had the plaintiff inquired out the meaning of the granite post, plainly seen, or looked back in the registry of deeds, he would not have been misled. The error seems to have been his own, and he cannot xecover for his loss. The case of Woodman v. Smith, 53 Maine, 79, relied on by the plaintiff, on close examination will not be regarded as supporting his claim.
On the other count in the writ, the plaintiff presents an unanswerable claim. It appears that there was in a coterminous owner a right of unobstructed look-out over the premises, a negative easement, reserved to him in some afar-back deed, which Morrill was not aware of during his ownership, the easement constituting an incumbrance under his unqualified warranty. The only defense pretended against this claim, is that, if Morrill had looked back to a record of the early conveyance, each deed since in the line of title referring to a preceding deed, he would have discovered that such an easement rested on the land. But a reference in deeds to the registry of prior deeds, unless expressly appearing otherwise, is only intended to help identify the premises conveyed, and not to determine the quality or quantity of the title. Otherwise it would be hazardous to accept deeds containing such references. Grantees would be too easily deceived by them. Hathorn v. Hinds, 69 Maine, 326.

Defendant defaulted.

Walton, Virgin, Libbey, Haskell and Whitehouse, JJ., concurred.